DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 18-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 18-19 depend from a claim that is previously withdrawn without traverse in response to the restriction requirement (e.g., claim 14).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claim status
The examiner acknowledged the amendment made to the claims on 04/19/2022.
Claims 1-19 are pending. Claims 1-4 and 6-9 are currently amended. Claim 5 is previously presented. Claims 10-14 and 18-19 are withdrawn without traverse in response to the restriction requirement. Claims 15-17 are newly presented. Claims 1-9 and 15-17 are hereby examined on the merits.
Claim Objections
Claim 9 is objected to because of the following informalities:  an “and” should be inserted before “a drink based on powdered rice”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “oil in water” should read “oil-in-water”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the term “such” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the yolk phase comprises 10-50% in weight of an oil-in- water emulsion. It is unclear what subject has the weight percent of 10-50%. Is it the oil, or the combination of oil and water?  For the purpose of examination, it is interpreted that the oil is has the claimed percent, given that the same claim recites a higher weight percent of water at 20-80%. Clarification is required.
Claims 2-8 and 15 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrel, The Ultimate Genius Vegan Eggs [Online], published Apr. 22, 2015, [retrieved on 2022-01-12]. Retrieved from the Internet: <URL: https://www.mouthwateringvegan.com/2015/04/22/the-ultimate-genius-vegan-eggs/ > (hereinafter referred to as Sorrel) in view of Rudie US Patent Application Publication No. 2014/0106053 (hereinafter referred to as Rudie), Li US Patent Application Publication No 2013/0052304 (hereinafter referred to as Li) and Keys US Patent Application Publication No. 2017/0020166 (hereinafter referred to as Keys).
Regarding claims 1, 3 and 5, Sorrel teaches a food product (e.g., vegan egg) which is able to substitute a hard-boiled egg comprising an albumen phase and a yolk phase (e.g., hard-boiled egg white and egg yolk; para. 1-11 and all the figures); wherein the albumen phase comprises soya milk which necessarily comprises water, and a plant gelling agent (e.g., agar; para. 2 ); wherein the yolk phase comprises vegetable oil such as canola oil/sunflower oi and vegan margarine, water, a cereal flour (e.g., dried instant mashed potatoes), a food grade salt containing sulfates and/or sulfides (e.g., kala namak salt) and a plant gelling agent (e.g., potato starch) (para. 6); wherein said yolk phase occupies the central portion of said food product, while said albumen phase constitutes the external covering of said food product (the last two para.).
Sorrel teaches that in making the hard-boiled egg white, all the ingredients are blended, heated till the mixture thicken, and then was left in the fridge to solidify (para. 4). As such, the final egg white necessarily includes powdered soya milk.
Sorrel is silent regarding the albumen phase comprises calcium carbonate.
Rudie teaches a method of making egg white substitute comprising mixing protein such as soy protein, hydrocolloid such as gum, a fiber and a salt such as calcium carbonate ([0002; 0005; 0018; 0021]). Rudie further teaches that one feature of the salt is to strengthen the product by crosslinking protein ([0021]).
Both Sorrel and Rudie are directed to egg white substitutes that comprise soy protein and gum. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by including calcium carbonate so as to strengthen the product by crosslinking protein.
Sorrel teaches that the yolk phase comprises 67% water, 17% cereal flour and 5% plant gelling agent (the total mixture for yolk is around 150 g, assuming 1 tsp vegan margarine or 1 tsp sunflower oil/canola oil each has 5 gram of weight, then the proportion of water is 100/150 = 67%, the proportion of dried mashed potato is 25/150= 17% and the proportion of potato starch is 8/150= 5%), all of which fall within those ranges recited in claim 1.
Sorrel teaches that the yolk phase comprises 2 tsp oil,100 ml water, cereal flour and starch, and further teaches that in making the yolk, all the ingredients is mixed to consistency. It thus logical follows that an oil-in-water emulsion is formed in Sorrel, considering that there are more water than oil, that the system is stirred, and that cereal flour and/or starch could stabilize the system.
Sorrel teaches an oil content of 6% in yolk phase ( e.g., 10/150 =6%, assuming 1 tsp vegan margarine or 1 tsp sunflower oil/canola oil each has 5 gram of weight), which is lower than the range recited in claim 1.
Li teaches an egg yolk substitute comprising protein, 0-30% oil, emulsifiers, food gum, and the egg yolk substitute is in the form of an oil-in-water emulsion that resembles real egg yolk ([0002; 0080; 0036]); Li further teaches that the egg yolk substitute could be mixed with vegetable protein with high foaming ability and starches with good gelling ability to work as a whole egg replacer ([0080).
Both Sorrel and Li are directed to egg yolk substitutes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by including the amount of oil, and emulsifier as disclosed by Li to form an oil-in-water emulsion, for the reason that Li teaches that 0-30% oil is an suitable amount in making an egg yolk substitute in the form oil-in-water emulsion which resembles real egg yolk. The amount of oil as taught by Li overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Sorrel teaches a sulfate/sulfide-containing salt content of 0.7% in yolk phase (e.g., the proportion of kala namak salt is 1/150 =0.7%), which is lower than the range recited in claim 1.
Keys teaches an egg yolk replacer comprises starch, lipid, protein, hydrocolloid and salt such as kala namak salt ([0005; 0098; 0083; 0086]). Keys also teaches that kala namak salt may be present in the composition in any suitable amount depending on the desired "saltiness" and "eggy" flavor; for example, kala namak salt could be present in amount of 0-5% by weight of the egg yolk replacer ([0086]).
Both Sorrel and Keys are directed to egg yolk substitutes that comprises kala namak salt. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of kala namak salt in the yolk of Sorrel for a desired "saltiness" and/or "eggy" flavor. As such, the proportion of salt as recited in claim 1 is merely an obvious variant of the prior art.
Regarding claim 2, Sorrel as recited above teaches agar-agar gelling agent in egg white and potato starch gelling agent in egg yolk. Sorrel is silent regarding using the species listed in the claim for the gelling agent in egg yolk.
 Keys teaches that hydrocolloid such as guar gum, tara gum, pectin, agar-agar, starches, Konjac gum, xanthan gum are suitable gelling agents in preparing egg (yolk) substitute ([0098; 0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by replacing starch with guar gum, tara gum, pectin, agar-agar, Konjac gum, xanthan gum because the prior art has established that all aforementioned hydrocolloids are art-recognized gelling agent for use in preparing egg (yolk) substitute. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Regarding claim 4, option of cereal flour recited in claim 1 is met by Sorrel. By meeting the limitation of cereal flour of claim 1, claim 4 is also considered to be met, for the reason that cereal flour is in alternative form with legume flour.
	
Regarding claim 6, Sorrel as modified by Rudi, Li and Keys as recited in above teaches powdered soya-based drink and water but is silent regarding the ratio of the two. However, the ratio of two depends on the amount of protein and water, which are known to affect the amount of protein in the final egg white and/or the thickness of the composition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration/the dry matter of the soy milk used by Sorrel and/or the heating condition such that the egg white contains desirable amount of protein and/or has desirable thickness. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 7, Sorrel as modified by Rudi, Li and Keys as recited in above teaches agar gelling agent and calcium carbonate salt but is silent regarding the amounts of each. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of agar in the egg white composition so as to form a gel with desirable strength, or to make sure the ingredients are suitable held together by the gelling agent. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of calcium carbonate in the egg white composition such that the egg white that comprises protein could be suitably strengthened. As such, the amounts of agar and calcium carbonate as recited in the claim are merely obvious variants of the prior art.
Regarding claim 8, Sorrel teaches that the yolk phase comprises a yellow food dye (e.g., turmeric) at a proportion of 0.7% (e.g., 1/150 =0.7%), which falls with the range recited in claim 8.
Regarding claim 15,  Sorrel as modified by Rudi, Li and Keys as recited in above teaches the yolk phase comprises plant flour (dried instant mashed potato) and that an oil-in-water emulsion is formed, it thus logically follows that the emulsion comprises plant flour knowing that the emulsion is made of two liquids: oil and water.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrel, The Ultimate Genius Vegan Eggs [Online], published Apr. 22, 2015, [retrieved on 2022-01-12]. Retrieved from the Internet: <URL: https://www.mouthwateringvegan.com/2015/04/22/the-ultimate-genius-vegan-eggs/ > (hereinafter referred to as Sorrel) in view of Rudie US Patent Application Publication No. 2014/0106053 (hereinafter referred to as Rudie) and Rodriguez US Patent Application Publication No. 2015/0313269 (hereinafter referred to as Rodriguez).
Regarding claim 9, Sorrel teaches a food product (e.g., vegan egg) which is able to substitute a hard-boiled egg comprising an albumen phase and a yolk phase (e.g., hard-boiled egg white and egg yolk; para. 1-11 and all the figures); wherein the albumen phase comprises soya milk which necessarily comprises water, and a plant gelling agent (e.g., agar; para. 2 ); wherein the yolk phase comprises vegetable oil such as canola oil and sunflower oil, water, dried instant mashed potatoes, a food grade salt containing sulfates and/or sulfides (e.g., kala namak salt) and a plant gelling agent (e.g., potato starch) (para. 6); wherein said yolk phase occupies the central portion of said food product, while said albumen phase constitutes the external covering of said food product (the last two para.).
Sorrel teaches that in making the hard-boiled egg white, all the ingredients are blended, heated till the mixture thicken, and then was left in the fridge to solidify (para. 4). As such, the final egg white necessarily includes powdered soya milk.
Sorrel is silent regarding the albumen phase comprises calcium carbonate.
Rudie teaches a method of making egg white substitute comprising mixing protein such as soy protein, hydrocolloid such as gum, a fiber and a salt such as calcium carbonate ([0002; 0005; 0018; 0021]). Rudie further teaches that one feature of the salt is to strengthen the product by crosslinking protein ([0021]).
Both Sorrel and Rudie are directed to egg white substitutes that comprise soy protein and gum. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by including calcium carbonate so as to strengthen the product by crosslinking protein.
Sorrel in view of Rudie is silent regarding the yolk phase comprises plant protein source with a protein content from 20-95% by weight. 
In the same field of endeavor, Rodriguez teaches an egg yolk substitute in the form of an emulsion comprising a plant-based protein in all forms (e.g., pea protein, chickpea protein, legume protein, etc.), oil, water, an emulsifier, a gelling agent (e.g., gum) and a coloring agent ([0039; 0054-0055; 0077; 0090-0091; 0289; 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by including a plant-based protein such as pea protein, chickpea protein and legume protein in the yolk phase of Sorrel because prior art has established that it is suitable to include the plant-based proteins recited above in an egg yolk substitute.
Where Rodriguez teaches a plant-based protein in all forms, it would have been obvious to use the protein a powder or flour form, absent a clear showing of the criticality associated with the flour or powder form.
Pea protein powder, chickpea protein powder or  legume protein powder is known to contain 20-95% protein by weight.
Regarding claims 16-17, option of a powdered soya-based drink recited in claim 9  is met by Sorrel. By meeting the limitation of a powdered soya-based drink of claim 9, claims 16-17 are also considered to be met, for the reason that a powdered soya-based drink is in alternative form with a drink based on powdered vegetable starch in claim 9.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Regarding the limitation about the weight percentages of the oil-in-water emulsion, applicant argues on page 10 of the Remarks that it is clear from the description in the specification as filed that the recited weight refers to the emulsion (rather than the oil or water constituent of the emulsion) as this emulsion is provided as an ingredient on its own.
It is unclear what applicant means by that the recited weight refers to the emulsion as an ingredient on its own (rather than the oil or water constituent of the emulsion), given that an oil-in-water emulsion is essentially a mixture of water and oil. In other words, an oil-in-water emulsion comprises water and oil. Applicant’s attention is drawn to instant claim 3 which explicitly recites that “wherein said oil-in-water emulsion comprises water and at least one vegetable oil”. 
Therefore, the 35 USC 112 rejection of the limitation is maintained.
Regarding the 35 USC 103 rejection, applicant argues on pages 12 of the Remarks that Sorrel does not inherently teach an emulsion. In particular, applicant argues that simply mixing oil with water does not necessarily form an emulsion, that Sorrel teaches mixing all ingredients would lead to a thick composition, that to obtain an emulsion it is necessary to incorporate the oil into water by mixing rapidly, and that  ingredients such as starch would prevent the incorporation of oil into water.
Applicant’s arguments are considered but found unpersuasive because:
First, Sorrel teaches that the yolk phase comprises 2 tsp oil,100 ml water, cereal flour and starch, and further teaches that in making the yolk, all the ingredients is mixed to consistency. It is reasonable to expect that an oil-in-water emulsion is formed in Sorrel, considering that there are more water than oil, that the system is stirred, and that cereal flour and/or starch is known to stabilize the system. 
Second, a composition being thick does not prevent the formation of an emulsion. Applicant’s attention is drawn to a mayonnaise and a butter, both of which are thick but stable emulsion is formed
Third, applicant’s statement that that it is necessary to incorporate the oil into water by mixing rapidly to obtain an emulsion is essentially a conclusive remark that lacks support. How “rapidly” one has to mix to form an emulsion?  It is known that the speeding of mixing would affect the stability of an emulsion, but does not control if an emulsion is formed.
Fourth, applicant’s statement that ingredients such as starch would prevent the incorporation of oil into water is also a conclusive remark that lacks support. Applicant is invited to provide evidence to support his argument.
Even if, in arguendo, that Sorrel does not inherently teach an emulsion, the rejection has modified Sorrel by Li to teach an yolk phase in the form of an oil-in-water emulsion that is stabilized by an emulsifier. See  para. 27-28 of the office action mailed 01/19/2022.
Applicant argues on page 13 of the Remarks that the solution as taught by Sorrel is not suitable for the production in an industrialized way, for the reason that refined coconut oil is disadvantageous because it leads to a phase separation, and that coconut oil is not healthy.
Applicant’s arguments are considered but found unpersuasive because coconut oil is not required by Sorrel (Sorrel discloses margarine or coconut oil), that the instant claims do not exclude coconut oil (claim 1 broadly recites oil and claim 3 recites vegetable oil), and that applicant’s statements about coconut oil leading to phase separation and not suitable for commercialization lack support. 
Applicant argues on page 13 of the Remarks that turmeric is disadvantageous because it generates color migration.
Applicant’s arguments are considered; however, applicant is remined that the instant claims do not exclude turmeric (claims 8 merely states a yellow food dye), nor does applicant’s statement regarding tumeric’s disadvantage is supported by any evidence.
Regarding Rudie, applicant argues on page 13 of the Remarks that Rudie is silent regarding that it is for white color. Applicant further argues that Rudie does not disclose any benefit of the salt on the egg.
Applicant’s arguments are considered but found unpersuasive because:
First, rationale different from applicant’s is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 IV. In the instant case, rationale to include calcium carbonate is taught by the prior art.
Second, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145. II. In the instant case, Sorrel as modified by Rudie teaches calcium carbonate, the calcium carbonate as disclosed by the prior art will necessarily deliver the function of bringing white color.
Third, Rudie does disclose the benefit of the salt on the egg, for the reason that Rudie teaches that egg white substitute comprises protein and calcium carbonate, and that one feature of the salt is to strengthen the protein ([0002; 0005; 0018; 0021]). Additionally, where both prior art and the claimed invention teach adding calcium carbonate to egg yolk substitute, the calcium carbonate recited in the claim is not considered to provide an unexpected result
Applicant argues on page 14 of the Remarks that the teaching of Li is contrary to what is provided in the present disclosure that no freezing of the yolk is needed.
Applicant is reminded that the claims are directed to a food product, but not a process of making a food product. Applicant is arguing a feature that is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 14 of the Remarks that Keys does not teach to form an entire egg.
Applicant’s argument is piecemeal. The rejection is over Sorrel in view of Rudi, Li and Keys, not Keys alone. In the instant case, Sorrel teaches an entire egg.
Applicant argues on page 14 of the Remarks that the powdered drinks is not disclosed by Sorrel, Rudie, Li or Keys.
This argument is not accurate. As recited in the office action mailed 01/19/2022, Sorrel teaches soya milk as the ingredient to make egg white and that in making the hard-boiled egg white, all the ingredients are blended, heated till the mixture thicken, and then was left in the fridge to solidify (para. 4). As such, the final egg white necessarily includes powdered soya milk.
Applicant asserts the advantages associated with powdered drinks, calcium carbonate, the emulsion, and also asserts that a synergy exists between the individual ingredients on pages 14-15 of the Remarks.
Applicant is reminded that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145. II. In the instant case, Sorrel as modified by Rudi, Li and Keys teaches powdered drink, calcium carbonate and the emulsion, thus the asserted advantages are in the prior art. As for the synergy as asserted by the applicant, the examiner submits that without evidentiary support, applicant’s assertion is merely a conclusive remark thus being accorded little weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793